Francis E. Sweeney, Sr., J.
The issue before this court is whether relators are entitled to the requested records pertaining to Miami University Disciplinary Board proceedings for the years 1993-1996. Since we find that university disciplinary records are not “education records” under the federal law, FERPA, relators are entitled to these records under R.C. 149.43 subject to relators’ own request that personal information regarding the students be deleted. Accordingly, for the reasons that follow, we grant relators a writ of mandamus.
The Ohio Public Records Act is intended to be liberally construed “to ensure that governmental records be open and made available to the public * * subject to only a few very limited and narrow exceptions.” State ex. rel. Williams v. Cleveland (1992), 64 Ohio St.3d 544, 549, 597 N.E.2d 147, 151. R.C. 149.43 therefore provides for full access to all public records upon request unless the requested records fall within one of the specific exceptions listed in the Act.
Respondents contend that the requested records fall under one such exception, found in former R.C. 149.43(A)(1), now (A)(l)(o). This section excludes from the definition of public records those records “the release of which is prohibited by state or federal law.” In particular, respondents argue that the records sought are exempted from release under the federal law, FERPA.
Congress enacted FERPA, also known as the Buckley Amendment, in 1974. The Act was passed to provide access to educational records to students and parents while preventing educational institutions from carelessly releasing such information to the public. 88 Stat. 571, 572; 120 Congressional. Record (1974) 39862-39866; Bauer v. Kincaid (W.D.Mo.1991), 759 F.Supp. 575, 589.
Section 1232g(b)(l), Title 20, U.S.Code provides:
“No funds shall be made available under any applicable program to any educational agency or institution which has a policy or practice of permitting the release of education records (or personally identifiable information contained therein other than directory information * * *) of students without the written consent of their parents * *
*171Relators argue that FERPA is not an exception to Ohio’s Public Records Act because the requested records are not education records.1 Therefore, the records sought are subject to release. The Act defines “education records” as those records that “contain information directly related to a student” and that are “maintained by an educational agency or institution.” Section 1232g(4)(A), Title 20, U.S.Code.
In Red & Black Publishing Co. v. Bd. of Regents of Univ. Sys. of Georgia (1993), 262 Ga. 848, 427 S.E.2d 257, the Georgia Supreme Court was faced with the similar issue of whether FERPA restricts a public records request. In that case, the student newspaper at the University of Georgia sought access to records relating to the Organization Court of the Student Judiciary. The court initially questioned whether FERPA applies, since it does not actually prohibit the disclosure of records, but simply penalizes those educational institutions that engage in a policy or practice of disclosing such records by withdrawing that institution’s federal funding. The court then held that FERPA does not prohibit the disclosure of such records. The court reasoned that the records sought, which involved infractions allegedly committed by fraternities, were not education records, since they did not relate to student academic performance, financial aid, or scholastic probation. In reliance upon this case, relators contend that respondents are likewise required to release the UDB records in their entirety because the records sought here do not involve academic performance, financial aid, or scholastic probation.
In deciding this issue, we are mindful that inherent in R.C. 149.43 is the fundamental policy of promoting open government, not restricting it. Thus, the exceptions to disclosure are strictly construed against the custodian of public records in order to promote this public policy. State ex rel. James v. Ohio State Univ. (1994), 70 Ohio St.3d 168, 169, 637 N.E.2d 911, 912. Any doubt of whether to disclose public records is to be resolved in favor of providing access to such records. State ex rel. The Warren Newspapers, Inc. v. Hutson (1994), 70 Ohio St.3d 619, 621, 640 N.E.2d 174, 177.
With these principles in mind, we turn to the facts of this case. At Miami University, the University Disciplinary Board adjudicates cases involving infractions of student rules and regulations, such as underage drinking, but may also hear criminal matters, including physical and sexual assault offenses, which may or may not be turned over to local law enforcement agencies. Thus, the UDB proceedings are nonacademic in nature. The UDB records, therefore, do not contain educationally related information, such as grades or other academic data, *172and are unrelated to academic performance, financial aid, or scholastic performance. Consequently, we adopt the reasoning of the Red & Black decision, supra, and hold that university disciplinary records are not “education records” as defined in FERPA.
Relators filed this complaint for a writ of mandamus in order to compile enough information from UDB hearings to effectively track crimes and student misconduct on campus. Respondents have prevented relators from accomplishing this task. By deleting relevant data, such as the general location of the alleged misconduct, and, in some instances, the type of punishment imposed, respondents have denied students at Miami University as well as the general public the right to obtain invaluable information, including when and where alleged offenses took place and how guilty offenders were punished.
Unfortunately, at present, crimes and other student misconduct are escalating at campuses across the nation. For potential students, and their parents, it is imperative that they are made aware of all campus crime statistics and other types of student misconduct in order to make an intelligent decision of which university to attend. Likewise, for students already enrolled in a university, their safety is of utmost importance. Without full public access to disciplinary proceeding records, that safety may be compromised. By our decision today, we believe we are following the dictates of R.C. 149.43, which is to foster openness and to encourage the free flow of information where it is not prohibited by law.
Since the release of the requested UDB records is not exempt from disclosure under R.C. 149.43(A)(1), respondents are required to comply with relators’ public records request. In their request for university disciplinary proceeding records, relators informed the university that they need not disclose personal information regarding the students, such as their name, Social Security Number, student identification number, or other information that conveys the identity of the accused or convicted party. The university, however, not only deleted this information but also deleted the age and sex of the students charged with disciplinary violations, the dates, times, and locations of the incidents, and the disposition of certain proceedings. Although the university was warranted in deleting information that relators never sought, some of the information which it deleted was improperly withheld. Therefore, in accordance with relators’ request, Miami University may delete from the UDB records the student’s name, Social Security Number, and student identification number. The exact date and time of the alleged incident may also be deleted, since this constitutes other information that may lead to the identity of the student. The university must disclose, however, the general location of the incident, the age and sex of the student (which does not identify the student), the nature of the offense, and the type of disciplinary penalty imposed.
*173Mandamus is tha appropriate remedy to compel compliance with R.C. 149.43. State ex rel. Steckman v. Jackson (1994), 70 Ohio St.3d 420, 426, 639 N.E.2d 83, 88-89. Accordingly, we grant a writ of mandamus to compel respondents to provide the records specified above.
We also find that relators are entitled to attorney fees and costs. R.C. 149.43(C). Relators’ counsel is instructed to submit a bill to document their request for attorney fees in accordance with DR 2-106. State ex rel. The Plain Dealer Publishing Co. v. Cleveland (1996), 75 Ohio St.3d 31, 661 N.E.2d 187.

Writ granted.

Moyer, C.J., Douglas, Resnick and Pfeifer, JJ., concur.
Cook, J., dissents in part and concurs in part.
Lundberg Stratton, J., dissents.

. Relators make other arguments to support their position that the records do not fall within an exception to R.C. 149.4S. However, we do not address these arguments since we find that FERPA is inapplicable on other grounds.